         Case 1:21-cr-00194-LAK Document 6 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X


 UNITED STATES OF AMERICA                                      INDICTMENT

               - v. -                                         21 Cr .

 RICKEY JOHNSON ,
      a/k/a "Nigel Dawn Defarren ,"

               Defendant .
                                                    2-✓~.     :.;.:.., .
                                                                           CPJM 19
                                                   X


                                         COUNT ONE

                    (Threatening Interstate Communications)

      The Grand Jury charges:

              1.     From at least on or about January 30 , 2021 , through

on or about February 4 , 2021 , in the Southern District of New York

and elsewhere ,       RICKEY JOHNSON ,        a/k/a "Nigel Dawn Defarren ," the

defendant ,        knowingly        transmitted     in           interstate              and       foreign

commerce a communication containing a threat to injure the person

of another ,       to wit ,        JOHNSON posted videos                   and messages            on the

internet      in   which      he    thr e atened   to       kil l          ( i)   four     cable      news

contributors ,       (ii) a United States Senator,                         (iii) a member of the

United States House of Representatives ,                          (iv)       a former Speaker of

the   United       States     House    of   Representatives ,                     and    (v)   a     state

governor .

       (Title 18 , United States Code , Sections 875(c) and 2 . )
         Case 1:21-cr-00194-LAK Document 6 Filed 03/22/21 Page 2 of 3




                                     COUNT TWO

                  (Threatening a United States Official)

     The Grand Jury further charges :

             2.    On   or   about    February     3,    2 021 ,   in   the   Southern

District of New York and elsewhere , RICKEY JOHNSON , a/k/a "Nigel

Dawn Defarren , " the defendant , threatened to assault and murder a

United   States    official    with    intent     to    impede ,   intimidate ,    and

interfere with such official while engaged in the performance of

official duties , and with intent to retaliate against such official

on account of the performance of official duties , to wit , JOHNSON

posted videos on the internet in which he threatened to kill a

United States Senator and a member of the United States House of

Representatives .

(Title 18 , United States Code , Sections 115 (a) (1) (B) and (b) (4) ,

                                      and 2 . )




~        A,-~~
FOREPERSON
                                              United States Attorney




                                          2
Case 1:21-cr-00194-LAK Document 6 Filed 03/22/21 Page 3 of 3




        Form No . USA-33s - 274   (Ed.   9-25 - 58)




            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


              UNITED STATES OF AMERICA

                           v.

                  RICKEY JOHNSON,
            a/k/a "Nigel Dawn Defarren,"

                                          Defendant.


                      INDICTMENT

                         21 Cr.

           (Title 18, United States Code ,
         Sections 875 (c), 115 (a) (1) (B) and
                   ( b) ( 4 ) , and 2 )

                   AUDREY STRAUSS
               United States Attorney
